—Judgment, Supreme Court, New York County (Robert Haft, J.), rendered February 21, 1990, convicting defendant after a jury trial of criminal possession of a controlled substance in the third degree, and sentencing him as a second felony offender to an indeterminate term of imprisonment of to 9 years, unanimously affirmed.
This prosecution arose out of a "buy and bust” operation in *381which an undercover officer purchased two glassine bags of heroin, with a specific logo, from co-defendant for $20 in buy bills. The undercover officer contacted the backup unit, and the arresting officer, moments later, saw the co-defendant hand money to defendant. At that moment, focusing on the co-defendant, the arresting officer directed the parties not to move. When defendant saw the officer, he dropped two glassine bags from his hand. Ten more glassine bags of heroin, the $20 in buy money, and a bag of cocaine were recovered from defendant himself.
Viewing the evidence in the light most favorable to the People, and giving due deference to the jury’s findings of credibility (People v Malizia, 62 NY2d 755, cert denied 469 US 932) defendant’s guilt was proved beyond a reasonable doubt by overwhelming evidence under the standards set forth in People v Bleakley (69 NY2d 490, 495). The circumstances of this case, including the quantity of drugs recovered from defendant, the proximity in time and place between the original sale, the apprehension of the co-defendant, and the arresting officer’s observations, supported the inference that defendant possessed the contraband with intent to sell (People v Alvino, 71 NY2d 233).
The contraband abandoned by defendant was properly seized (Horton v California, 496 US 128, 110 S Ct 2301). In any event, this evidence would have supported stopping defendant when co-defendant was detained (see, People v Leung, 68 NY2d 734). We have examined defendant’s remaining contentions and find them to be meritless. Concur—Rosenberger, J. P., Kupferman, Ross, Asch and Kassal, JJ.